Per Curiam.

It seems to be settled that a mere separation of the jury, of itself, does not vitiate a verdict;1 but in the *176cases where this principle was established, the separation was probably for a short time, and we should not be willing to adopt it, where the separation should be for so long a time as from Saturday to Monday. But here the jury agreed on a verdict, in substance, before separating, and the object of the Court in sending them out again was merely to put it into form. It is said, however, that the first verdict amounted to nothing. This is not a fair construction of it. The jury intended to negative the averments in .the declaration ; and the verdict might have been put into form in court, without sending them out. The first verdict is substantially the same as the amended verdict.

Motion for new trial overruled


 Even in a capital case. Stale v. Prescott, 6 N. Hamp. R. 387.